By the Court.
Parol evidence is not admissible, to prove a deed delivered to the party, to be an escrow; or to prove any parol conditions, which would defeat or control its legal effect and operation. Holt’s Rept. Bushnel v. Pasmore, 213; Lothrop v. Bulkley, New Haven adjourned Superior Court, December 1172; where a parol condition was plead in bar of a note delivered to the plaintiff, and Babcock v. Steadman, adjudged upon a writ of error, that a parol condition cannot defeat or control a note delivered directly to the promisee.— Windham adjourned Superior Court December term, A. D. 1788.